Title: 27 Fryday.
From: Adams, John
To: 


       A fair, cold day. Drank Tea at Mrs. Paines. All day, in high health, and spirits. Writing Tillotson. That Comet which appeared in 1682, is expected again this year, and we have intelligence, that it has been seen, about 10 days since, near midnight, in the East.—I find my self very much inclin’d to an unreasonable absence of mind, and to a morose, unsociable disposition. Let it therefore be my constant endeavour to reform these great faults.
      